Exhibit 10.2

 

LOGO [g355054g0304093547789.jpg]

February 28, 2017

Andrea Betti-Berutto

Dear Andrea:

This letter supersedes and replaces the offer letter issued to and accepted by
you on February 7, 2017. As you know, Integrated Device Technology, Inc. (“IDT”)
and GigPeak, Inc. (“GigPeak”) are entering into an agreement pursuant to which
GigPeak will become a wholly owned subsidiary of IDT (the “Merger”). In
connection with the Merger, we are pleased to offer you the following employment
package with IDT. Effective immediately at the closing of the merger, your title
with IDT will be Fellow in our San Jose office.

For a short period of time, GigPeak will be a wholly-owned subsidiary of IDT,
and you will be employed by GigPeak, the IDT subsidiary. Thereafter, you will
transfer to the parent company, IDT (your “IDT Start Date”). We currently
anticipate this transfer to occur within 90 days following the close. We will
communicate with you further on the status of the harmonization schedule as that
date approaches. In the meantime, by signing this letter, you agree that as of
the date of the closing of the Merger, the terms of employment for your San Jose
based IDT position will be as follows:

 

Salary:

  $269,954 annually; $10,383.85 payable biweekly.

Status:

  Full time / Exempt

Signing Bonus:

  You will receive a one-time cash-signing bonus of $300,000, subject to
applicable taxes and withholdings, to be paid on the first regular pay cycle
immediately following the closing of the Merger.

Retention Bonus:

  In addition to the signing bonus, you will be eligible to receive a total
retention bonus in the amount of $96,337, subject to applicable taxes and
withholdings. The retention bonus will be paid in two installments and within
30-days of the noted anniversary milestone; $48,168 will be paid following
eighteen months of full service with IDT and $48,169 will be paid six months
following the first installment Subject to your remaining employed with IDT
through the second milestone date.

Bonus Plan:

  After the close of the merger, you will be eligible participate in IDT’s
Annual Incentive Plan (AIP) pursuant to the terms of the Plan. Your
participation will be at an annual target of 40% of your base earnings.

Equity:

  After the close of the Merger, you will participate in IDT’s 2004 Equity Plan
as amended from time to time. Conditional upon approval from our Board of
Directors, you will receive:  

(i)    A Restricted Stock Unit (“RSU”) grant with a value equal to $500,000 on
the date of grant that will vest over a four year period, subject to your
continued service with an IDT entity, and subject to the terms of the IDT 2004
Equity Plan. This award will be delivered on or about the 15th day of the month
following the last day of the month in which the closing of the merger occurs.

 

Integrated Device Technology, Inc.   6024 Silver Creek Valley Rd.,   San Jose,
CA 95138   Tel (800) 345 7015   Fax (408) 284 1442   www. IDT.com



--------------------------------------------------------------------------------

 

(ii)   A RSU grant with a value equal to $250,000 on the date of grant, and to
be awarded on or about the 15th day of the month (grant date) immediately
following the closing of the merger. This award will vest a year following the
date of grant.

 

(iii)  On the closing date of the Merger, your vested an unvested stock options
and restricted stock units will be cancelled and converted into the right to
receive a cash payment as set forth in the Merger agreement.

Benefits:

  On the date closing date of the merger, you will continue on your current
health and welfare and retirement benefit plans such as medical, dental, vision,
401k and life insurance. Beginning on your IDT Start Date, you will be eligible
for IDT’s full range of U.S. employee benefits including medical, dental,
vision, life, disability, and 401(k) plan participation. You will be given
credit for your years of service with GigPeak for purposes of certain IDT
benefits, including vacation entitlement. Based on your bridged service date
(June 11, 2001), you will earn 4 weeks of vacation per year. You acknowledge and
agree that your accrued but unused paid vacation with GigPeak will be assumed by
IDT at the closing of the Merger, and you shall be permitted to use such accrued
but unused paid vacation in accordance with IDT vacation policies. A summary of
our benefits programs is attached as Exhibit A.

Employment with IDT is at the mutual consent of the employee and IDT.
Accordingly, as a U.S.-based employee, you and IDT retain the right to terminate
the employment relationship at will, at any time, with or without cause. Please
understand that no representative of IDT other than the CEO has the authority to
make any contrary agreement or representation, and that such agreement made by
the CEO changing your at-will status must be in writing and signed by you and
me.

You acknowledge and agree that this offer letter and the changes to your
employment described herein do not constitute a termination without cause or a
resignation for good reason or any terms of similar effect under the terms of
any plan, policy or agreement with GigPeak, and that the signing bonus is being
paid to you in exchange for this express acknowledgement and agreement. You also
acknowledge and agree that this offer letter, once signed, will supersede and
replace the offer letter issued to and accepted by you on February 7, 2017.

This offer is contingent upon IDT’s completion of a standard background check.
In order to comply with the Immigration Reform and Control Act of 1986, this
offer also is contingent upon you providing proof of eligibility to work in the
United States.

This offer is contingent upon IDT’s completion of a standard background check.
In order to comply with the Immigration Reform and Control Act of 1986, this
offer also is contingent upon you providing proof of eligibility to work in the
United States.

During the first week of your employment you will be required to sign an
Employee Confidentiality and Invention Agreement, a form of which is attached as
Exhibit B to this offer letter.

Because of the responsibilities associated with this position, it is essential
that our office receive your acceptance of this package offer no later than
March 3, 2017. This offer is contingent on the successful

 

Integrated Device Technology, Inc.   6024 Silver Creek Valley Rd.,   San Jose,
CA 95138   Tel (800) 345 7015   Fax (408) 284 1442   www. IDT.com



--------------------------------------------------------------------------------

closing of the Merger. Effective as of the closing of the Merger, this offer
letter will become our binding agreement with respect to your employment and its
terms. It will merge and supersede in their entirety all other or prior offers,
agreements and communications, whether written or oral, by you and GigPeak
relating to the terms and conditions of your employment[, including, without
limitation, that certain Third Amended and Restated Employment Agreement between
you and GigPeak, Inc. dated November 17, 2016. Notwithstanding the foregoing,
any confidential or proprietary information and inventions agreement between you
and GigPeak will remain in effect as it pertains to subject matters existing
prior to the closing of the Merger.

Andrea, I look forward to your contributions as a key member of IDT. Please call
me directly to discuss any questions you have regarding this offer or your role
at IDT.

Sincerely,

Anja Hamilton

Vice President, Global Human Resources

 

/s/ Andrea Betti-Berutto

Andrea Betti-Berutto Signature of Acceptance

Date 3/2/17

 

Integrated Device Technology, Inc.   6024 Silver Creek Valley Rd.,   San Jose,
CA 95138   Tel (800) 345 7015   Fax (408) 284 1442   www. IDT.com